Exhibit 16.1 May 29, 2013 Securities & Exchange Commission treet NE Mail Stop 6010 Washington, DC 20549 Dear Sir/Madam: Tresoro Mining Corp. has made available to me a copy of its Current Report on Form 8-K, datedMay 29 2013 in which it provides information pursuant to item 4.01 with regard to “Changes in Registrant’s Certifying Account”. I have reviewed the disclosure under Item 4.01 and agree with its statements concerning the scope and results of my engagement as the Company’s prior auditor. Sincerely, Patrick R Rodgers CPA PA
